Case 8:19-cv-01351-JVS-DFM Document 37-1 Filed 09/19/19 Page 1 of 2 Page ID #:1372



    1    RICHARD S.J. HUNG (CA SBN 197425)
         rhung@mofo.com
    2    MORRISON & FOERSTER LLP
         425 Market Street
    3    San Francisco, California 94105
         Telephone: (415) 268-7000
    4    Facsimile: (415) 268-7522
    5    BITA RAHEBI (CA SBN 209351)
         brahebi@mofo.com
    6    ROSE S. LEE (CA SBN 294658)
         roselee@mofo.com
    7    MORRISON & FOERSTER LLP
         707 Wilshire Boulevard
    8    Los Angeles, CA 90017-3543
         Telephone: (213) 892-5428
    9    Facsimile: (213) 892-5454
   10    Attorneys for Autodesk, Inc., Andrew
         Anagnost, and Pascal W. Di Fronzo
   11
   12                       UNITED STATES DISTRICT COURT
   13                      CENTRAL DISTRICT OF CALIFORNIA
   14
   15    LOUIS A. COFFELT, JR.,                  Case No.: 8:19-cv-01351-JVS-DFM
   16                      Plaintiff,            DECLARATION OF RICHARD
                                                 S.J. HUNG IN SUPPORT OF
   17            v.                              DEFENDANTS ANDREW
   18                                            ANAGNOST, PASCAL W. DI
                                                 FRONZO, AND AUTODESK,
   19    ANDREW ANAGNOST, PASCAL W.              INC.’S OPPOSITION TO
         DI FRONZO, AUTODESK, INC.,              PLAINTIFF’S MOTION FOR
   20    SONY PICTURES IMAGEWORKS,               DEPOSITION OF RICHARD S.J.
   21    SONY CORPORATION OF                     HUNG AND TO EXTEND
         AMERICA, LARRY GRITZ,                   OCTOBER 21, 2019 HEARING
   22                                            DATE
                           Defendants.
   23                                            Date: October 21, 2019
                                                 Time: 1:30 p.m.
   24                                            Courtroom: Santa Ana, 10C
   25                                            Hon. James V. Selna
   26
   27
   28


        sf-4082487
Case 8:19-cv-01351-JVS-DFM Document 37-1 Filed 09/19/19 Page 2 of 2 Page ID #:1373



    1   I, Richard S.J. Hung, declare:
    2          1.    I am a partner with the law firm of Morrison & Foerster LLP, and
    3   counsel for Defendant Autodesk, Inc., Andrew Anagnost, and Pascal W. Di Fronzo
    4   (collectively, “Autodesk”) in the above-captioned matter. I submit this declaration
    5   based on personal knowledge and following reasonable investigation. If called upon
    6   as a witness, I could competently testify to the truth of each statement herein.
    7          2.    Attached as Exhibit A is a true and correct copy of a September 11,
    8   2019 email thread between Plaintiff Mr. Coffelt and Autodesk’s attorneys.
    9
   10          I declare under penalty of perjury under the laws of the United States that the
   11   foregoing is true and correct.
   12          Executed at San Francisco, California, this 19th day of September, 2019.
   13
   14                                          By: /s/ Richard S.J. Hung

   15                                                 MORRISON & FOERSTER LLP
                                                      Attorneys for Defendants
   16                                                 AUTODESK, INC., ANDREW
   17                                                 ANAGNOST, and PASCAL W. DI
                                                      FRONZO
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  1
        sf-4082487
